The Supreme Court providently exercised its discretion in denying the appellant’s motion, inter alia, for an award of an attorney’s fee and a charging lien against the plaintiff (see Domestic Relations Law § 237 [a]; O’Shea v O’Shea, 93 NY2d 187), based on its prior award of various interim attorney’s fees and its determination that the defendant was disproportionately responsible for the unduly contentious and protracted nature of the proceedings (see e.g. Walker v Walker, 255 AD2d 375; Love v Love, 250 AD2d 739). Ritter, J.P., Altman, Adams and Crane, JJ., concur.